    Case 3:18-cv-00588-WKW-GMB Document 20 Filed 10/02/18 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

MAUDIE BROWN,                            )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )     CASE NO. 3:18-CV-588-WKW
                                         )
ALDER HOLDINGS, LLC, d/b/a               )
ALDER HOME SECURITY,                     )
                                         )
            Defendant.                   )

                                    ORDER

      Upon consideration of the parties’ Joint Stipulation of Dismissal With

Prejudice (Doc. # 18), which complies with Rule 41(a)(1)(A)(ii) of the Federal

Rules of Civil Procedure, this action has been dismissed with prejudice by

operation of Rule 41, on the terms agreed to and set out by the parties. The Clerk

of the Court is DIRECTED to close this case.

      DONE this 2nd day of October, 2018.

                                          /s/ W. Keith Watkins
                                CHIEF UNITED STATES DISTRICT JUDGE
